EXHIBIT CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Tannya L. Irizarry, Chief Financial Office of GeneThera, Inc. (the Company), do hereby certify to the best of my knowledge and belief that: 1. The Company’s annual report on Form 10-Q for the year ended December 31, 2008 (the Report), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 23, 2009 By:/s/ Tannya L.
